Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
Claims 1-8 presented for examination. Applicant filed an amendment on 02/17/2022 amending claims 1 and 6, and cancelling claims 2 and 7 in the amendment.  Therefore, the claims 1, 3-6 and 7 are pending.
After careful consideration of applicant’s amendments and arguments, Examiner maintains the ground of rejections of claims as set forth in detail below. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive.

Amendment to the Specification
Examiner enters the amendment to specification as a new paragraph [0025.1] after paragraph [0025] adding the limitation of original claim 1 and 6 as submitted on 02/17/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1, 3-6 and 8 are directed to trading platform and method for determining profit as a difference in values at maturity date and execution data based on value of buyer’s selected virtual currency at maturity and execution date of future contract. The claims 1, 3-6 and 8 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:

Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a trading platform comprising memory and processor for transacting futures contracts, which is a statutory category of invention. (Step 1: YES).
Claim 6 is directed to a process; i.e., a series of a method steps or acts, for transacting financial instrument, which is a statutory category of invention. (Step 1: YES).

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claims 1 and 6 are similar and they are then analyzed to determine whether it is directed to a judicial exception. These claims recite plurality of steps of “receive registration of a user as a seller and a buyer, receive details of a contract having an execution date and a maturity date, receive a selection of a contract from a buyer device; retrieve the value of a virtual currency on the execution date upon receiving a selection of the contract, and retrieve the value of the virtual currency on the maturity date.”
The limitations of receive registration, receive details of a contract having an execution date and a maturity date, receive a selection of a contract; retrieve the value of a virtual currency on the execution date upon receiving a selection of the contract, and retrieve the value of the virtual currency on the maturity date, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, similar to Mortgage Grader, Inc. v. First Choice Loan Servs., Inc., a computer implemented method for anonymous loan package shopping comprising database, computer system providing interfaces and a grading module. That is, other than reciting “a buyer interface, a seller interface, an admin interface, and a payment interface which upon executed by the processor,” nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. For example, but for the “…….processor configured to” language, in the context of this claim encompasses the user manually receiving and retrieving the recited steps. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the computing device performing “retrieve a second value of the virtual currency on the maturity date, determine the second value of the contract on the maturity date, and determine a profit based on  difference between the second value and the first value of the virtual currency, and between the second value and the first value of the contract .”  The processor/ computing device in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function determine (a profit based on)  difference between the second value and the first value of the virtual currency, and between the second value and the first value of the contract. The processor/computing device of the exchange recited without further details that represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer.  
An evaluation of whether limitations in Step 2A: Step 1 are insignificant extra-solution activity is then performed. Note that because the Step 2A Prong 2 analysis excludes consideration of whether a limitation is well-understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation (a) is well-known. See October 2019 Update at Section III.D. When so evaluated, these element represents mere data gathering such as receive registration, details of a contract, selection of a contract and retrieve the value of a virtual currency and value of the virtual retrieve a second value of the virtual currency on the maturity date, determine the second value of the contract on the maturity date, and determine a profit based on  difference between the second value and the first value of the virtual currency, and between the second value and the first value of the contract in the claim is an insignificant extra-solution activity. But the processor is recited so generically without any details that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment, it is the tool that is used in steps described in Prong 1. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: NO).

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

As explained with respect to Step 2A Prong 2, there are two additional elements. 
The first is the processor, which is configured to perform all the limitations recited. As explained previously, the processor is at best the equivalent of merely adding the words “apply it” to the retrieve a second value of the virtual currency on the maturity date, determine the second value of the contract on the maturity date, and determine a profit based on  difference between the second value and the first value of the virtual currency, and between the second value and the first value of the contract,” which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of a computing device being configured to receive and retrieve data for implementing the trading platform at a high level of generality, and, as disclosed in the specification, is also well-known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept (Step 2B: NO). The claim is not eligible.
Further, Applicant specifically described invention is to implement executing disclosed trading platform using plurality of interfaces (see Fig. 2, Specification: paragraph [0025-0026]). The claimed additional elements of trading future contracts in seller interface by listings which is implemented using examples of existing computer networking equipment, hardware, and software that are used to construct the claimed invention without apparent modification (see Fig. 3; Specification: paragraph [0027]). Therefore, the additional element only recite generic components and steps are well-understood routine and conventional. 
The claims as presented is a formula in isolation and it is not analogous to claims found in eligible Diamond v. Diehr which imposed meaningful limits that apply the formula to improve Diehr precisely determines when to open the press and eject the cured rubber perfectly curing the rubber by repeatedly calculating the rubber cure time from this temperature measurement and comparing the computed cure time to the actual elapsed time. The steps of continuously measuring temperature and repeatedly recalculating the rubber cure time and comparing it to the elapsed time were new steps that were found to be worthy of patent protection in the Diehr, which is not comparable to “determine a profit based on  difference between the second value and the first value of the virtual currency, and between the second value and the first value of the contract” using applicant’s mathematical formula/relationship” as recited in the instant claims. Claims as recited do not provide any particular asserted inventive technology for performing those functions and therefore the claims are held patent ineligible (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims is not patent eligible. (NO).

Dependent Claims:
Examiner further reviewed the dependent claims 3-5 and 8 that could be added to the independent claims to make patent eligible. The dependent claims as recited pertains to additional steps which further describes present a list of registered financial instruments for selection, transact ownership of the virtual currency from the buyer to the seller, and converting a value of the virtual currency of the buyer into a virtual currency of the seller, which appear to be a commercial interaction, similar to a transaction performance guarantee in buySafe, Inc. v. Google, Inc. using a generic computer component that been found to be an abstract idea by the court. These dependent claims do not provide additional elements significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered claims 3-5 and 8 are not patent eligible (NO). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hye, Korean Patent Publication No. KR-10-2146134 B1 (reference N in attached PTO-892).
As per claim 1, Hye teaches a trading platform for transacting future contracts (see Fig. 2, abstract; where transaction is future contract with expiration date), the trading platform comprises a processor and a memory, the trading platform configured to implement a method comprising the steps of:
providing a seller interface, which upon execution by the processor is (see Fig. 2,  Virtual Exchange (10), Seller Interface (1)) configured to:
receive registration of a user as a seller, receive details of a contract, the contract has an execution date and a maturity date, wherein the maturity date is after the execution date (see Fig. 1, S10 ->S20: page 3, last paragraph to Page 4, 1st paragraph; 8th paragraph, page 6; where seller registered with Virtual Exchange providing personal information and provided with unique identification number for registered member, and registers goods to be traded  for the contract including information name and expiration date of the product selectively included);
providing a buyer interface which upon execution by the processor is (see Fig. 2,  Virtual Exchange (10), Buyer/Mobile device (1))  configured to:
receive registration of a user as a buyer, receive a selection of a contract from a buyer device (see Fig. 2, Another Subscriber/Register (applicant), S40 -> S41: 2nd paragraph, page 4; where buyer/applicant or another subscriber selects product in Virtual Exchange and send request for product transaction through own cryptocurrency by the buyer);
providing a payment interface which upon execution by the processor (Gift Management Server (11): Payment Interface) is configured to:
upon receiving the selection of the contract, retrieve a first value of a virtual currency on the execution date; upon determining the first value, determine a first value of the contract on the execution date (see 7th paragraph, page 4; last paragraph, page 6; and 4th paragraph , page 7; where price/value  of cryptocurrency and market price/value  of the product with cryptocurrency at the contract date is determined/detected by the Virtual Exchange e.g. market price/value of cryptocurrency is100 million, market price/value of goods is 100 million on future transaction on contract date which is a first value); and
providing an admin interface which upon execution by the processor (Fig. 3A,  Adm. Interface (Virtual Exchange, 10), is configured to:
retrieve a second value of the virtual currency on the maturity date, determine the second value of the contract on the maturity date (see last paragraph, page 6; where market price/value of cryptocurrency is 150 million, market price/value of goods is 100 million on future transaction on expiration/maturity date which is a second value), and determine a profit based on  difference between the second value and the first value of the virtual currency, and between the second value and the first value of the contract (see 7th and 8th paragraph, page 4; where Virtual Exchange and holder of crypto 
As per claim 3, Hye teaches claim 1 as described above. Hye further teaches the trading platform, wherein the buyer interface is further configured to 
present a list of registered financial instruments for selection (see abstract, Fig. 1, S30; Fig. 3C: 8th -13th paragraph, page 5 to 1st paragraph, page 6).
As per claim 4, Hye teaches claim 1 as described above. Hye further teaches the trading platform, wherein the payment interface is further configured to:
transact ownership of the virtual currency from the buyer to the seller (see Fig. 3f, 9th paragraph, page 7; where ownership of cryptocurrency is transferred by Gift Management Server 11 to Registrant/Seller from applicant/Buyer when goods is delivered to the buyer/applicant on contract expiration/maturity date completing the execution of the contract). 
As per claim 5, Hye teaches claim 4 as described above. Hye further teaches the trading platform, wherein the payment interface is further configured to:
converting a value of the virtual currency of the buyer into a virtual currency of the seller, wherein the two virtual currencies are different (see  5th paragraph, page 3; where various crypto currencies are exchanged through cryptocurrency exchange and buyer can provide seller cryptocurrency of seller via cryptocurrency exchange).

As per claim 6, Hye teaches a method for transacting future contract, the method implemented within a system comprising a processor and a memory,  the method comprising the steps of:
providing a buyer interface, a seller interface, an admin interface, and a payment
interface; the buyer interface, the seller interface, the admin interface, and the payment interface implemented in the system and configured to be executed by the processor (see Fig. th paragraph, page 5);
receiving, from the seller interface, one or more contracts for sale, the one or more contracts has an execution date and a maturity date (see Fig. 1, S10 ->S20: page 3, last paragraph to Page 4, 1st paragraph; 8th paragraph, page 6; where seller registered with Virtual Exchange registers goods sold through future contracts has expiration date and contract date);
receiving, from the buyer interface, a selection of contract from the one or more contracts (see Fig. 2, Another Subscriber/Register (applicant), S40 -> S41: 2nd paragraph, page 4; where buyer /applicant or another subscriber select product in future contact in Virtual Exchange and send request for product transaction through owned cryptocurrency by the buyer);
executing, by the admin interface, a transaction of the selected contract through a negotiation interface (see Fig. 1, S42; Fig. 2, Gift/Contract Management Server (11); 2nd - 4th paragraph, page 4: where future contract is executed by Gift or Contract management Server);
retrieving, a first value of a buyer’s selected virtual currency, on the execution date, by
the payment interface; determining, by the admin interface, a first value of the transaction(see 7th paragraph, page 4; where price of cryptocurrency and market price of the product with cryptocurrency at the contract date is determined/detected by the Virtual Exchange e.g. market price of cryptocurrency is100 million, market price of goods is 100 million on future transaction on contract date which is a first value); and
retrieving, a second value of the virtual currency and a second value of the transaction on virtual currency on the maturity date (see last paragraph, page 6; where market price of cryptocurrency is 150 million, market price of goods is 100 million on future transaction on expiration/maturity date which is a second value), by the payment interface and determining a difference based on the first value and the second value of the virtual currency and the first value and the second value of the transaction. (see 7th and 8th paragraph, page 4; where Virtual 
As per claim 8, Hye teaches clam 6 as described above. Claim 8 is rejected under same rational as claim 4 as described above.

Response to Arguments
Examiner maintains the ground of rejections of claims after careful consideration of applicant’s amendments and arguments as described above. Applicant's arguments with respect to claims have been fully considered but they are not found to be persuasive.
Examiner respectively disagrees applicant claims disclosed adjusts the profit and commission based on variation in the values of the virtual currency and values of the contracts. The claims only recite determining the difference between value of cryptocurrency and contract values on execution date and maturity date and specification do not describe adjusting profit based on the difference as recited. Therefore, the features upon which applicant relies are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Burezyk (U.S. Pub No. 2008/00559382) teaches trading clipper financial instruments
Drennan et al. (U.S. Patent No. 8,321,327) teach mapping an over the counter trade into a clearing house.
Haines et al. (U.S. Pub No. 2011/0055112) teach structured future products.
Hye (Korean Pub No. KR 10-2146133 B1) teaches future exchange operating system using virtual money.
Johnson et al. (U.S. Pub No. 2010/0191639) teach exchanges for creating trading derivative securities.
Negishi et al. (U.S. Pub No. 2004/0236665) teach repo trading with increased amount of collateral instruments.
Reeth et al. (U.S. Pub No. 2007/0136177) teach Registry for online auction system.
Rudolph (U.S. Pub No. 2021/0142407) teaches distributed markets.
Wong (U.S. Pub No. 2017/0178237) teaches creating and managing virtual currency.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/05/2022